



Exhibit 10(b)  
 
Amendment to Wells Fargo & Company Supplemental 401(k) Plan


The first sentence of Section 24 of the Wells Fargo & Company Supplemental
401(k) Plan is amended effective January 1, 2020 to read in full as follows:


For purposes of Section 3(16)(A) of the Employee Retirement Income Security Act
of 1974 (“ERISA”), as amended, the Plan Administrator shall be the Director of
Human Resources and the Director of Compensation and Benefits of the Company,
each of whom, acting individually, may take action as the Plan Administrator.





